IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46040

STATE OF IDAHO,                                 )
                                                )   Filed: December 24, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
TROY MATTHEW DAVENPORT,                         )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of    confinement    of     two    years,   for    possession   of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before GUTIERREZ, Judge; HUSKEY, Judge;
                                   and LORELLO, Judge
                    ________________________________________________

PER CURIAM
       Troy Matthew Davenport pled guilty to possession of methamphetamine, Idaho
Code § 37-2732(c).    The district court imposed a unified sentence of seven years, with a
minimum period of confinement of two years, to run concurrently with his sentence in a separate
case. Davenport appeals, contending the district court abused its discretion in declining to place
him on probation.
       The decision as to whether to place a defendant on probation is committed to the
discretion of the sentencing court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97

                                                1
(Ct. App. 1990). Idaho Code § 19-2521 sets out the criteria a court must consider when deciding
whether to grant probation or impose imprisonment. A decision to deny probation will not be
held to represent an abuse of discretion if the decision is consistent with the Section 19-2521
standards. State v. Merwin, 131 Idaho 642, 962 P.2d 1026 (1998). The record in this case shows
that the district court properly considered the information before it and determined that probation
was not appropriate. Therefore, we hold that the district court did not abuse its discretion.
Therefore, Davenport’s judgment of conviction and sentence are affirmed.




                                                2